430 F.2d 1183
James COMISv.TRADER HORN APPLIANCE STORES, INC., and Charles Tanner,Trader Horn Appliance Stores, Inc., Appellant inNo. 18,495, Charles Tanner, Appellant inNo. 18,496.
Nos. 18495, 18496.
United States Court of Appeals, Third Circuit.
Argued Sept. 25, 1970.Decided Oct. 14, 1970.

Appeal from the United States District Court for the District of New Jersey; Lawrence A. Whipple, Judge.
James S. Cramer, Lamb, Blake, Hutchinson & Dunne, Jersey City, N.J., for appellants.
Lawrence E. Florio, Florio, Dunn, Marciano & Lypinski, Hoboken, N.J., for appellee.
Before KALODNER, FREEDMAN and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The jury rendered a verdict in favor of the plaintiff in the sum of $15,000.00 in his personal injury action, and against the defendants on their counterclaim.  Defendants have appealed the Judgment entered by the District Court pursuant to the jury's verdict in favor of the plaintiff in his action and on the defendants' counterclaim.


2
Defendants here contend that the jury's verdict in favor of the plaintiff was 'clearly against the weight of the evidence' and that it was 'a compromise verdict.'  They further urge that the trial court erred in not holding that the plaintiff was guilty of contributory negligence as a matter of law.


3
On review of the record, and consideration of the parties' briefs and oral argument, we cannot subscribe to the defendants' contentions.


4
The Judgment of the District Court will be affirmed.